MEMORANDUM *
Except as otherwise discussed, we have jurisdiction over Patricio’s timely filed petition for review under 8 U.S.C. § 1105a(a), and we affirm in part and dismiss in part. The Immigration Judge (IJ) correctly applied the stop-time rule to Patricio’s application for suspension of deportation. Ram v. INS, 243 F.3d 510, 513 (9th Cir.2001). The IJ’s denial of asylum and denial of withholding of deportation were supported by substantial evidence. Arriaga-Barrientos v. INS, 937 F.2d 411, 413 (9th Cir.1991). We lack jurisdiction to consider Patricio’s 1-130 petition because this issue was not raised before the IJ or the Board of Immigration Appeals. Ortiz v. INS, 179 F.3d 1148, 1153 (9th Cir.1999). We also lack jurisdiction to consider Patricio’s alleged eligibility for class-action benefits, since this matter was not presented to the Board. Id.
The petition is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.